DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-11 and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wolde-Giorgis et al. (US 2012/0028025 – cited by applicant) in view of Nagasawa et al. (US 2004/0245648 – cited by applicant) and/or in view of Hampden-Smith et al. (US 6,689,186 – cited by applicant).
Considering claim 1, Wolde-Giorgis teaches an electrical and electronic joining composite (abstract) used in sinter bonding (Paragraph 5).  Figure 3 (reproduced below) depicts an embodiment of the composite including shaped sintered part (6) and sinter paste (12) thereon (Paragraph 28).  The sintered shape part (6) is a foil comprised of silver flakes (Paragraphs 15 and 27).  The paste may be a silver sintering paste (Paragraph 10).  However, Wolde-Giorgis does not teach where the paste comprises silver and reinforcing particles of glass, carbon, and/or graphite. 

    PNG
    media_image1.png
    248
    515
    media_image1.png
    Greyscale

In a related field of endeavor, Nagasawa teaches bonding materials for electronic devices and semiconductor devices (Paragraph 1).  The bonding material comprises a paste, etc. of metallic nano-particles (Paragraph 32) including silver (Paragraph 42) as well as aggregate particles (Paragraph 50).  The aggregate material may be inorganic materials including carbon, glass, etc. (Paragraphs 52-53).  The bonding material is taught to achieve high electrical conductivity and to enhance reliability of the bonded device (Paragraphs 157-158).
In a related field of endeavor, Hampden-Smith teaches silver powders used in the manufacturing of electronic articles (Column 2 lines 4-9) and used in sinter bonding (Column 2 lines 35-54).  The powder may include silver particles and a non-silver phase (Column 39 lines 40-47) which allows for modification of the powder (Column 40 lines 11-30).  The second material may be nonmetallic including glass and other materials so that the silver material may be made into a paste (Column 40 lines 47-61).  The use of particles of conductive filler of carbon black and graphite is also disclosed (Column 42 lines 13-22).  The use of the composite multi-phase particles is taught to lower the amount of silver used to reduce expense, improve flowability of the paste, and to allow 
As Wolde-Giorgis, Nagasawa, and/or Hampden-Smith teach silver paste materials for sinter bonding, they are considered analogous.  It would have been obvious to one of ordinary skill in the art to modify the teachings of Wolde-Giorgis with the silver pastes of Nagasawa and/or Hampden-Smith as this is considered a substitution of one silver paste material with another known to achieve high electrical conductivity and to enhance reliability of the bonded device (Nagasawa Paragraphs 157-158) and/or lower the amount of silver used to reduce expense, improve flowability of the paste, and to allow for modification of the physical and electrical properties of the material (Hampden-Smith Column 40 lines 11-30) and one would have had a reasonable expectation of success.
Considering claims 2-5, Nagasawa teaches the use of glass or carbon particles (Paragraphs 52-53).
Considering claims 6-7, Hampden-Smith teaches graphite for the other particles (Column 42 lines 13-22).
Considering claim 8, Wolde-Giorgis teaches where the paste may be applied to either side of the body (6), then subsequently stacked and bonded (Paragraph 28).  This is considered to teach where (6) supports the particle layers.
Considering claim 9, the shape of the glass/carbon/graphite particle is considered to be a change of shape alone over the teachings of the prior art and the courts have held that a mere change in shape is a matter of design choice to one of 
Considering claim 10¸ Nagasawa teaches where the aggregate particle have a size of not more than 100 microns (Paragraph 50) as well as where the size may range from 0.1-1.0 microns (Paragraph 52).  This overlaps that which is claimed and the courts have held that where claimed ranges overlap or lie inside of those disclosed in the prior art a prima facie case of obviousness exists.  See MPEP 2144.05.
Considering claim 11, Nagasawa teaches where the aggregate particles may be present in up to 90% by volume (Paragraph 58; Table 1) and while not disclosed as weight percent, this large range is considered to overlap that which is claimed.  It is also noted that as of the writing of this Office action no objective evidence demonstrating a criticality to the claimed range has been presented.  See MPEP 2144.05.
Considering claim 13, Wolde-Giorgis teaches where the shaped sintered part (6) may be bonded to a copper layer (Paragraph 30) and is considered to be a composite of different metals.
Considering claim 14, Wolde-Giorgis teaches where (6) has open pores (Paragraph 27) and is considered perforated using the broadest reasonable interpretation.  See MPEP 2111.01.
Considering claim 15, Wolde-Giorgis teaches where (6) is in direct contact with the layers (12) (Figure 3).
Considering claims 16-17, Wolde-Giorgis teaches where the paste may be applied to either side of the body (6), then subsequently stacked and bonded 
Considering claims 18-19, Wolde-Giorgis teaches where the paste may be applied to first joining partner (2), then (6) having a sintering paste on the opposite side is placed there on, then subsequently stacked and bonded (Paragraph 28).  This is considered to teach an isolable embodiment consisting of the four-layer structure with direct contact as claimed.

Allowable Subject Matter
Claim 12 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 12 recites where the foil is a metallized polymer or ceramic foil and this is not disclosed by any of the cited references.

Terminal Disclaimer
The terminal disclaimer filed on 08 October 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,710,336 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments, see remarks, filed 08 October 2021, with respect to objections to the drawings and specification have been fully considered and are 
Applicant’s arguments, see remarks, filed 08 October 2021, with respect to Double Patenting Rejections have been fully considered and are persuasive.  The rejection of claims 1-19 has been withdrawn.  Applicant has filed the requisite terminal disclaimer over US 10,710,336 rendering the prior rejection moot.
Applicant's arguments filed 08 October 2021 regarding 35 USC 103 rejections have been fully considered but they are not persuasive.  Applicant’s arguments are addressed as follows:
Applicant argues that primary reference Wolde-Giorgis seeks to obtain a uniform sintered joint (remarks p.8 last paragraph – p.9 continuing paragraph) and that the combination of Wolde-Giorgis with Hampden-Smith and/or Nagasawa would render the joint unsatisfactory as the inclusion of other materials would alter and destroy the porosity and therefore the joint properties (p.9, 1st  - 2nd full paragraphs).  This is not persuasive as this interprets the teachings of Wolde-Giorgis too narrowly in arguing that Wolde-Giorgis requires uniform porosity and applicant is reminded that prior art is relevant for all that it discloses and is not limited to examples or preferred embodiments.  See MPEP 2123.  Paragraph 11 of Wolde-Giorgis to which applicant points as the requirement for uniform porosity indicates that this is a “modification of the invention” and is therefore considered a possible embodiment.  Wolde-Giorgis also discloses where the invention is directed to joining two partners together by means of a sintering paste with a sintered foil with a continuous open porosity to assist in ventilation of the joint (Paragraph 7) and an example is provided in Figure 2 (reproduced below) made 

    PNG
    media_image2.png
    178
    481
    media_image2.png
    Greyscale

Applicant argues that Wolde-Giorgis teaches away from the claimed invention as the instant invention results in non-uniform layer(s) as evidenced by Fig. 10 (p.9 last paragraph – p.10).  This is not persuasive as the instant claims do not require any particular porosity, uniformity of porosity, or lack of uniformity of porosity and therefore applicant’s arguments are not commensurate in scope with that which is claimed.  See MPEP 2145 (VI).  It is further noted that Figure 10 is also disclosed as being that of Example 2 formed from “two layers of sinterable nanosilver particles” bonded by heat and pressure to a silver foil then attached between a silicon die and copper substrate (Specification Paragraphs 30-33).  There is no disclosure where this example contains the claimed reinforcing particles and therefore applicant’s evidence is also not commensurate in scope with the instant claims and does not establish a nexus between the claimed invention and the argued structure.  See MPEP 716.01(b).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH DUMBRIS whose telephone number is (571)272-5105. The examiner can normally be reached M-F 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


SETH DUMBRIS
Primary Examiner
Art Unit 1784



/SETH DUMBRIS/Primary Examiner, Art Unit 1784